            Case 1:19-cv-03331-LGS Document 7 Filed 04/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PENIX SECURITIES, LLC,

                              Petitioner,
                                                            Civil Action No.: 19-CV-03331
            -against-
AXOS CLEARING LLC (FORMERLY KNOWN AS
COR CLEARING LLC),

                              Respondent.



                        NOTICE OF APPEARANCE OF COUNSEL


TO: THE CLERK OF THE COURT:

                PLEASE enter the appearance of Christian V. Cangiano of Anderson Kill P.C., as

counsel on behalf of Respondent, AXOS CLEARING LLC (FORMERLY KNOWN AS COR

CLEARING, LLC), in the above-captioned matter. The undersigned is in good standing with the

Bar ofthe State ofNew York.


Dated:     New York, New York
           April16, 2019                                                                 -
                                                  Christian . Cangiano, Es .
                                                  1251 Avenue ofthe A
                                                  New York, NY 10020
                                                  Tel.: (212) 278-1000
                                                  Fax: (212) 278-1733
                                                  ccangiano@andersonkill.com

                                                  Counsel for Respondent




docs-1 00117696.1
